Citation Nr: 1200881	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-46 654 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran who served on active duty from May 1971 to January 1973.  He died in October 2008.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regulations provide that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders.  38 C.F.R. § 3.309(e) (2011).

Further, the Department of Defense has indicated that the herbicide Agent Orange had been used in Korea, and Agent Orange was used from April 1968 through July 1969 along the Demilitarized Zone.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  

During her September 2011 hearing before the undersigned the Veteran's widow stated that her husband told her that he served in Vietnam for a period of eight months.  She contends that herbicide exposure in Vietnam and Korea led to his non-small cell carcinoma and, ultimately, to his death.  

Supporting the appellant's contentions are prior statements from the Veteran, a service comrade, and his brother who report Vietnam service.  Also of record is a letter from the Veteran's doctor which relates his non-small cell carcinoma to exposure to herbicides.  

The Veteran's DD 214 form specifically states that he served in Korea after July 1969 and that he did not serve in Indochina.  Further, available service treatment and personnel records are silent for service in Vietnam, or service along the demilitarized zone prior to June 1969.  

The evidence of record does not, however, appear to contain the Veteran's complete personnel file, nor does it contain records pertaining to the Veteran's treatment for a psychiatric disorder or alcohol abuse despite treatment notes which report admission into the 121st Evacuation Hospital in Seoul, South Korea, in March 1972 and additional treatment for the same in April, May and September 1972.  As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (2011).  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim, in order to ensure that all avenues which may provide evidence of Vietnam service are exhausted.  Thus, the AMC/RO should make additional efforts to retrieve any and all additional personnel and service treatment records, to include records prepared during periods of hospitalization.

Further, no attempt has been made to review the Veteran's 2008 claim with the Army Review Boards Agency in Arlington, Virginia to correct his military records in light of his contention that he served in Vietnam.  Hence, further development is required.

The claim of entitlement to Dependents' Educational Assistance benefits is deferred pending final adjudication of the claim of entitlement to service connection for the cause of the Veteran's death.   Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the National Personnel Records Center and request a copy of the Veteran's complete personnel record.  The Board is specifically interested in determining whether the Veteran served in the Republic of Vietnam.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The AMC/RO must contact the Army Board of Correction of Military Records, 1901 South Bell Street, 2nd Floor Arlington, Virginia 22202-4508, and request that they provide information concerning any decision they may have made concerning the Veteran's June 2008 application to amend his DD-214 to reflect service in the Republic of Vietnam during periods between January and June 1972.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  The AMC/RO must request copies of any of the Veteran's service medical records which are not already on file.  Specifically, the AMC/RO must request treatment records from periods of hospitalization to include a request of records from 121st Evacuation Hospital in Seoul, South Korea.  The RO should submit a request to the Surgeon General's office for any records of in-service hospitalization.  If the AMC/RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Once all development requested above is completed, the RO should readjudicate the remanded issues on appeal.  If any claim on appeal is denied, a supplemental statement of the case must be issued, and the appellant and her representative offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

